enDETAILED ACTION

Claims 34-53 are pending. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

Documents listed in the IDS submitted on 06-02-2021 were considered.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 34-41, 43, and 45-53 are rejected under 35 U.S.C. 103 as being unpatentable over McMahan et al. (US 20190340534 A1) in view of Savic et al. (US 20190325302 A1) in view of Karthikeyan et al. (US 20130311673 A1).

With respect to claim 34, McMahan teaches an edge node configured for use in an edge communication network and for using federated learning to predict network communication performance at the edge node, (i.e., section 0019 teaches federated learning; section 0020 teaches nodes). McMahan teaches communication circuitry; and processing circuitry configured to, (i.e., section 0005 teaches communication and processing).  McMahan teaches train a local model of network communication performance over one or more rounds of training at the edge node, (i.e., abstract teaches training in a plurality or rounds).  McMahan teaches based on a local training dataset at the edge node and based on multi-node training information received in each round of training, (i.e., section 0004 teaches training locally based on multi-node or global values / global model; see section 0022).  McMahan teaches wherein the multi-node training information comprises information about local models at other respective edge nodes as trained based on local training datasets at the other edge nodes, (i.e., section 0022 teaches multiple rounds of training at local level or edge devices based on local datasets and updating the global model).  McMahan discloses the claimed subject matter as discussed above except after or as part of each round of training, transmit control signaling that indicates an accuracy of the local model as trained by the edge node through that round of training, that indicates whether another round of training is needed or desired at the edge node and/or that indicates whether any further multi-node training information is needed or desired at the edge node.  However, Savic teaches after or as part of each round of training, transmit control signaling that indicates an accuracy of the local model as trained by the edge node through that round of training, that indicates whether another round of training is needed or desired at the edge node and/or that indicates whether any further multi-node training information is needed or desired at the edge node, (i.e., section 0055 teaches creating a daemon thread for control messages to perform result dump, forcing shutdown, or notification events which include among others events dealing with accuracy thresholds ) in order to execute a distributed deep learning model training(abstract).  Therefore, based on McMahan in view of Savic, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Savic to the system of McMahan in order to execute a distributed deep learning model training.  McMahan and Savic discloses the claimed subject matter as discussed above except predict network communication performance at the edge node based on the trained local model; and perform one or more remedial or preventative measures to account for the network communication performance at the edge node being predicted to decrease.   However, Karthikeyan teaches predict network communication performance at the edge node based on the trained local model, (i.e., section 0004 teaches predicting network performance).  Karthikeyan teaches perform one or more remedial or preventative measures to account for the network communication performance at the edge node being predicted to decrease, (i.e., section 0004 teaches predicting network performance and taking action to respond to the report) in order to predict a threshold will be breached (abstract).  Therefore, based on McMahan in view of Savic in view of Karthikeyan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Karthikeyan to the system of McMahan and Savic in order to predict a threshold will be breached.

With respect to claim 35, Savic further teaches wherein the control signaling indicates whether another round of training is needed or desired at the edge node and/or indicates whether any further update information is needed or desired at the edge node, (i.e., section 0055 teaches creating a daemon thread for control messages to perform result dump, forcing shutdown, or notification events which include among others events dealing with accuracy thresholds).  Therefore, the limitations of claim 35 are rejected in the analysis and with the motivation of claim 34 above, and the claim is rejected on that basis.


With respect to claim 36, Savic further teaches for each of the one or more rounds of training: determine, based on at least the accuracy of the local model as trained by the edge node through that round of training, whether one or more conditions are met for stopping training of the local model at the edge node and generate the control signaling to indicate that another round of training and/or further update information is not, or is, needed or desired at the edge node, depending respectively on whether or not the one or more conditions are met, (i.e., section 0055 teaches creating a daemon thread for control messages to perform result dump, forcing shutdown, or notification events which include among others events dealing with accuracy thresholds).  Therefore, the limitations of claim 36 are rejected in the analysis and with the motivation of claim 34 above, and the claim is rejected on that basis.

With respect to claim 37 Savic further wherein the one or more conditions include the accuracy of the local model reaching an accuracy threshold and/or improving by less than a minimum incremental improvement threshold since one or more previous rounds of training, (i.e., section 0055 teaches creating a daemon thread for control messages to perform result dump, forcing shutdown, or notification events which include among others events dealing with accuracy thresholds).  Therefore, the limitations of claim 37 are rejected in the analysis and with the motivation of claim 34 above, and the claim is rejected on that basis.

With respect to claim 38 Savic teaches The edge node of claim 35, wherein the control signaling indicates that the edge node does not need or desire another round of training and/or any further update information and further indicates for how long the edge node does not need or desire another round of training and/or any further update information, (i.e., section 0055 teaches creating a daemon thread for control messages to perform result dump, forcing shutdown, or notification events which include among others events dealing with accuracy thresholds).  Therefore, the limitations of claim 38 are rejected in the analysis and with the motivation of claim 34 above, and the claim is rejected on that basis.

With respect to claim 39 Savic teaches wherein the control signaling indicates an accuracy of the local model as trained by the edge node through that round of training, wherein the control signaling indicates the accuracy of the local model with respect to a local test dataset at the edge node, (i.e., section 0055 teaches creating a daemon thread for control messages to perform result dump, forcing shutdown, or notification events which include among others events dealing with accuracy thresholds).  Therefore, the limitations of claim 39 are rejected in the analysis and with the motivation of claim 34 above, and the claim is rejected on that basis.

With respect to claim 40 McMahan teaches wherein the multi-node training information includes a combination of local updates that the other edge nodes respectively made to local models at the other edge nodes, (i.e., section 0004 teaches training locally based on multi-node or global values / global model; see section 0022).

With respect to claim 41 Savic teaches wherein the multi-node training information includes, for each of multiple other edge nodes, a local update that the other edge node made to a local model at the other edge node and wherein, for each of the one or more rounds of training, the processing circuitry is configured to: decide which one or more of the local updates to combine with one another, and/or with a local update determined by the edge node based on the local training dataset at the edge node, into a combined update, and update the local model at the edge node based on the combined update, (i.e., section 0055 teaches creating a daemon thread for control messages to perform result dump, forcing shutdown, or notification events which include among others events dealing with accuracy thresholds).  Therefore, the limitations of claim 41 are rejected in the analysis and with the motivation of claim 34 above, and the claim is rejected on that basis.

With respect to claim 43 Karthikeyan teaches wherein the local model at the edge node is a model of a predicted level of degradation in one or more key performance indicators that indicate network communication performance in the edge communication network, (i.e., section 0004 teaches predicting network performance and taking action to respond to the report). Therefore, the limitations of claim 41 are rejected in the analysis and with the motivation of claim 34 above, and the claim is rejected on that basis.

With respect to claim 45 McMahan teaches wherein the local model at the edge node and the local models at the other edge nodes are each a neural network model, and wherein a local update to a neural network model includes an updated weight matrix, (i.e., section 0004 teaches training locally based on multi-node or global values / global model; see section 0022).

With respect to claim 46, the limitations of claim 46 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 47, the limitations of claim 47 are rejected in the analysis of claim 35 above, and the claim is rejected on that basis.

With respect to claim 48 Savic teaches wherein the control signaling indicates that the edge node does not need or desire another round of training and/or any further update information and further indicates for how long the edge node does not need or desire another round of training and/or any further update information, (i.e., section 0055 teaches creating a daemon thread for control messages to perform result dump, forcing shutdown, or notification events which include among others events dealing with accuracy thresholds).  Therefore, the limitations of claim 48 are rejected in the analysis and with the motivation of claim 46 above, and the claim is rejected on that basis.

With respect to claim 49 Savic teaches wherein the processing circuitry is configured to control generation of or transmission of multi-node training information by transmitting or not transmitting multi-node training information to an edge node in a next round of training, depending respectively on whether or not the control signaling from the edge node indicates that the edge node needs or desires the further multi-node training information or another round of training, (i.e., section 0055 teaches creating a daemon thread for control messages to perform result dump, forcing shutdown, or notification events which include among others events dealing with accuracy thresholds).  Therefore, the limitations of claim 49 are rejected in the analysis and with the motivation of claim 46 above, and the claim is rejected on that basis.

With respect to claim 50 Savic teaches wherein the control signaling indicates the accuracy of the local model at the edge node as trained through the round of training; wherein the processing circuitry is configured to control generation of or transmission of multi-node training information by: determining, based on at least the accuracy indicated by the control signaling received from an edge node, whether one or more conditions are met for stopping training of the local model at the edge node; and refraining from transmitting, or transmitting, further multi-node training information to the edge node in a next round of training, depending respectively on whether or not the one or more conditions are met , (i.e., section 0055 teaches creating a daemon thread for control messages to perform result dump, forcing shutdown, or notification events which include among others events dealing with accuracy thresholds).  Therefore, the limitations of claim 50 are rejected in the analysis and with the motivation of claim 46 above, and the claim is rejected on that basis.

With respect to claim 51 Savic teaches wherein the one or more conditions include the accuracy of the local model reaching an accuracy threshold and/or improving by less than a minimum incremental improvement threshold since one or more previous rounds of training, (i.e., section 0055 teaches creating a daemon thread for control messages to perform result dump, forcing shutdown, or notification events which include among others events dealing with accuracy thresholds).  Therefore, the limitations of claim 51 are rejected in the analysis and with the motivation of claim 46 above, and the claim is rejected on that basis.

With respect to claim 52, the limitations of claim 52 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 53, the limitations of claim 53 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over McMahan et al. (US 20190340534 A1) in view of Savic et al. (US 20190325302 A1) in view of Karthikeyan et al. (US 20130311673 A1) in view of Nagi et al. (US 20150080008 A1).

With respect to claim 42, McMahan, Savic, and Karthikeyan discloses the claimed subject matter as discussed above except wherein the processing circuitry is configured to perform one or more remedial or preventative measures by adjusting a transmission power of the edge node.  Ngai teaches wherein the processing circuitry is configured to perform one or more remedial or preventative measures by adjusting a transmission power of the edge node, (i.e., section 0057 teaches adjusting transmission power as part of the remedial action) in order to provide a dramatic improvement to overall reception performance(abstract). Therefore, based on McMahan in view of Savic in view of Karthikeyan in view of Nagi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Nagi to the system of McMahan, Savic, and Karthikeyan in order to provide a dramatic improvement to overall reception performance.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over McMahan et al. (US 20190340534 A1) in view of Savic et al. (US 20190325302 A1) in view of Karthikeyan et al. (US 20130311673 A1) in view of Wu (US 10043071 B1).

With respect to claim 44, McMahan, Savic, and Karthikeyan discloses the claimed subject matter as discussed above except wherein the local model at the edge node maps the one or more key performance indicators as input to an output in the form of a multiclass label that represents the predicted level of degradation in the one or more key performance indicators, wherein the multiclass label has multiple possible values associated with different predicted levels of degradation in the one or more key performance indicators.  Wu teaches wherein the local model at the edge node maps the one or more key performance indicators as input to an output in the form of a multiclass label that represents the predicted level of degradation in the one or more key performance indicators, wherein the multiclass label has multiple possible values associated with different predicted levels of degradation in the one or more key performance indicators, (i.e., col. 8, first paragraph teaches mapping including multiclass labels) in order to train a classifier(abstract).  Therefore, based on McMahan in view of Savic in view of Karthikeyan in view of Wu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wu to the system of McMahan, Savic, and Karthikeyan in order to train a classifier.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel MesaExaminer, Art Unit 2447                                                                                                                                                                                                        
/SURAJ M JOSHI/Primary Examiner, Art Unit 2447